Exhibit 10.1

THIRD AMENDMENT dated as of March 3, 2015 (this “Amendment”) to the Credit
Agreement dated as of May 20, 2011 (as amended by the First Amendment dated as
of May 15, 2012 and the Second Amendment dated as of March 31, 2014, and as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among NEWMONT MINING CORPORATION (the “Borrower”), the
Lenders party thereto and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

WHEREAS, in accordance with Section 2.21 of the Credit Agreement, the Borrower
hereby requests (a) an extension of the Maturity Date from March 31, 2019 to
March 3, 2020 (such date, the “Extended Maturity Date”) and (b) certain other
amendments to the terms of the Credit Agreement, in each case as set forth
below; and

WHEREAS this Amendment is a Maturity Date Extension Request contemplated by
Section 2.21(a) of the Credit Agreement;

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.

(b) The Commitments outstanding immediately prior to the Amendment Effective
Date (as defined below) are referred to herein as “Existing Commitments” and the
Revolving Loans, if any, outstanding immediately prior to the Amendment
Effective Date are referred to herein as “Existing Revolving Loans”.

SECTION 2. Regarding the Extended Commitments. (a) On the terms and subject to
the conditions set forth herein, effective as of the Amendment Effective Date,
each Lender (including any Replacement Lender) reflected as having a Commitment
on Schedule A hereto (an “Extending Lender”) agrees that the Maturity Date with
respect to all of its Commitments reflected on such Schedule (including all the
Assigned Commitments of any Replacement Lender) shall be extended to the
Extended Maturity Date (the “Extended Commitments”) and that the maturity date
of all the Existing Revolving Loans of each Extending Lender (including in the
case of each Replacement Lender, any Existing Revolving Loans acquired pursuant
to Assigned Commitments as contemplated by Section 2(c) below), shall be
extended to the Extended Maturity Date (such Revolving Loans, the “Extended
Revolving Loans”).

(b) The initial Interest Period applicable to each Extended Revolving Loan that
is a Eurodollar Loan shall be the then-current Interest Period applicable to the
Existing Revolving Loan that has been extended.



--------------------------------------------------------------------------------

(c) Any Lender that is a Declining Lender with respect to all or any portion of
its Existing Commitment, as contemplated by Section 2.21(b) of the Credit
Agreement, may be required by the Borrower at any time prior to the Existing
Maturity Date to assign such portion of its Existing Commitment that it has not
elected to extend (each such portion, an “Assigned Commitment”), along with a
proportionate amount of its Existing Revolving Loans, to a Lender or other
financial institution that agrees to extend the Maturity Date of the Assigned
Commitment (a “Replacement Lender”) in accordance with the provisions of
Sections 2.19(b) and 9.04 of the Credit Agreement. Schedule B hereto sets forth
the amount of Existing Commitments of each Declining Lender, if any, to be
assigned to Replacement Lenders and the amount of the Assigned Commitment to be
assumed by each Replacement Lender on the Amendment Effective Date. Each
assignment set forth on Schedule B hereto shall be consummated on the Amendment
Effective Date, and on such date the Replacement Lender and the Borrower shall
pay to the Administrative Agent, for the account of such Declining Lender, the
amounts required to be paid to such Declining Lender by Section 2.19(b) of the
Credit Agreement in connection with such assignment. If the Existing Commitments
of any Lender that is also a Declining Lender shall have been extended pursuant
to Section 2(a) in part but not in whole, the assignment to a Replacement Lender
of Existing Revolving Loans not attributable to the Extended Commitments shall
be effected ratably among the Borrowings of Existing Revolving Loans held by
such Extending Lender immediately prior to giving effect to such extension, with
each Revolving Loan transferred in connection with the Assigned Commitment being
of the same Type and having the same Interest Period as the corresponding
Existing Revolving Loan being extended. For all purposes hereof, a Replacement
Lender shall be deemed to be an Extending Lender and any Assigned Commitment
shall constitute an Extended Commitment.

(d) Each of JPMorgan Chase Bank, N.A., in its capacities as Administrative
Agent, Swingline Lender and an Issuing Bank, and U.S. Bank, National Association
and BNP Paribas, each in its capacity as an Issuing Bank, hereby consents to
this Amendment and confirms that each Replacement Lender not already a Lender
under the Credit Agreement prior to the Amendment Effective Date is satisfactory
to it and each such Issuing Bank agrees that the Extended Maturity Date shall
apply to it and Letters of Credit issued by it for purposes of Section 2.06(c)
of the Credit Agreement.

(e) None of the transactions set forth in this Section 2 constitutes, or shall
be deemed to be, a payment, prepayment, termination or novation of any Existing
Revolving Loan or Existing Commitment unless specifically set forth herein, it
being understood that this Section 2 merely effects a modification of the
maturity and certain other terms of the Existing Revolving Loans and Existing
Commitments made and outstanding under the Credit Agreement and the assignment
of the Existing Revolving Loans and Existing Commitments of each Declining
Lender to the Replacement Lenders, and that such Revolving Loans and Commitments
shall continue to be in effect and outstanding under the Credit Agreement on the
terms and subject to the conditions set forth herein and therein.

SECTION 3. Amendment of the Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

 

2



--------------------------------------------------------------------------------

(a) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Credit Agreement:

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which the
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which the Screen Rate is
available) that exceed the Impacted Interest Period, in each case, at such time.

“Third Amendment” means the Third Amendment to the Credit Agreement dated as of
March 3, 2015, among the Borrower, the Lenders party thereto, the Issuing Banks,
the Swingline Lender and the Administrative Agent.

“Third Amendment Effective Date” shall have the meaning assigned to the term
“Amendment Effective Date” in the Third Amendment.

“Third Reaffirmation Agreement” means the Third Reaffirmation Agreement dated as
of March 3, 2015, between the Guarantor and the Administrative Agent.

(b) The definition of “Disclosed Matters” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the text “December 31, 2013” with the
text “December 31, 2014”.

(c) The definition of the term “Interest Period” set forth in Section 1.01 of
the Credit Agreement is amended by deleting the reference to “or nine” therein.

(d) The definition of the term “LIBO Rate” set forth in Section 1.01 of the
Credit Agreement is amended to read as follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on such Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information services that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (provided, that the Administrative Agent shall have generally
selected such page for similarly situated borrowers)) (in each case the “Screen
Rate”) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) then the LIBO
Rate shall be the Interpolated Rate; provided that if any

 

3



--------------------------------------------------------------------------------

Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

(e) The definition of the term “Loan Document” set forth in Section 1.01 of the
Credit Agreement is amended by inserting the text “, the Third Amendment, the
Third Reaffirmation Agreement” immediately following the text “the Second
Reaffirmation Agreement”.

(f) The definition of the term “Maturity Date” set forth in Section 1.01 of the
Credit Agreement is amended by replacing the text “March 31, 2019” with “March
3, 2020”.

(g) Schedule 2.01 to the Credit Agreement is replaced by the Schedule with the
same designation attached as Schedule A hereto.

(h) Section 2.05(c) of the Credit Agreement is amended by replacing the fourth
sentence thereof with the following sentence: “Each Lender hereby absolutely and
unconditionally agrees, promptly upon receipt of such notice from the
Administrative Agent (and in any event, if such notice is received (x) by 12:00
noon, New York City time, on a Business Day, not later than 5:00 p.m., New York
City time, on such Business Day and (y) after 12:00 noon, New York City time, on
a Business Day, not later than 10:00 a.m., New York City time, on the
immediately succeeding Business Day), to pay to the Administrative Agent, for
the account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loans.”

(i) Section 2.06(l) of the Credit Agreement is amended by replacing the
reference to “$750,000,000” therein with “$200,000,000”.

(j) Section 3.04(b) of the Credit Agreement is amended by replacing the text
“December 31, 2010” with the text “December 31, 2014”.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that:

(a) (x) the transactions set forth herein are within the Borrower’s corporate
powers and have been duly authorized by all necessary corporate and, if
required, stockholder action and (y) this Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;

(b) on the Amendment Effective Date and immediately after giving effect to this
Amendment, no Default has occurred or is continuing; and

 

4



--------------------------------------------------------------------------------

(c) on and as of the Amendment Effective Date, all representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct in all material respects (except to the extent expressly made as of
another date, in which case such representations and warranties were true and
correct in all material respects as of such other date).

SECTION 5. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied:

(a) The Administrative Agent shall have received counterparts hereof (including
consents hereto, if applicable) duly executed and delivered by the Borrower and
Lenders collectively representing the Required Lenders, each Extending Lender
(including each Replacement Lender), the Swingline Lender, each Issuing Bank and
the Administrative Agent.

(b) The conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Credit Agreement (solely for the purposes of this Section 5(b), without giving
effect to the first parenthetical set forth in Section 4.02(a)) shall be
satisfied on and as of the Amendment Effective Date and the Administrative Agent
shall have received a certificate by the President, a Vice President or a
Financial Officer of the Borrower, dated the Amendment Effective Date, to such
effect.

(c) The Administrative Agent shall have received such customary documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantor and the authorization of the transactions contemplated hereby by
the Borrower and the Guarantor, all in form and substance reasonably
satisfactory to the Administrative Agent.

(d) The Guarantor shall have entered into a reaffirmation agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(e) The assignment and assumption of the Assigned Commitments (if any)
contemplated by Section 2(c) shall have been consummated and the Administrative
Agent shall have received the payments for the accounts of the Declining
Lenders, if any, contemplated by Section 2(c).

(f) The Administrative Agent shall have received payment from the Borrower,
(i) for the account of each Replacement Lender an upfront fee in an aggregate
amount equal to 0.20% of each Replacement Lender’s allocated Assigned
Commitments (or, if less, the excess of such Lender’s aggregate Commitments
after giving effect to this Amendment over its Existing Commitments) and
(ii) for the account of each Extending Lender, an extension fee (the “Extension
Fee”) in an aggregate amount equal to 0.05% of such Extending Lender’s Extended
Commitments (which, for purposes of determining the Extension Fee, shall be
deemed not to include the Assigned Commitments, if any, of such Extending
Lender).

 

5



--------------------------------------------------------------------------------

(g) The Borrower shall have paid all other fees and other amounts due and
payable including, to the extent invoiced, payment or reimbursement of all fees
and expenses (including the reasonable fees, charges and disbursements of
counsel) required to be paid or reimbursed by any Loan Party to the
Administrative Agent or the Arrangers in connection with the Amendment and the
transactions contemplated hereby or under Section 9.03 of the Credit Agreement.

(h) The Replacement Lenders shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act to the extent requested at least 10 days prior to the Amendment
Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective, and
the obligations of the Lenders to make, fund or extend Loans as provided for
herein will automatically terminate, if each of the conditions set forth or
referred to in this Section 6 has not been satisfied at or prior to 5:00 p.m.,
New York City time, on March 20, 2015 (it being understood that any such failure
of this Amendment to become effective will not affect any rights or obligations
of any Person under the Credit Agreement).

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.

(b) On the terms and subject to the conditions set forth herein, effective as of
the Amendment Effective Date, for all purposes of the Loan Documents, (i) the
Extended Commitments shall constitute “Commitments”, (ii) each Extended
Revolving Loan shall constitute a “Revolving Loan” and a “Loan” and (iii) each
Extending Revolving Lender and Replacement Lender shall, in respect of its
Extended Revolving Credit Commitments, be a “Consenting Lender” and a “Lender”
and shall have all the rights and obligations of a Lender holding a Commitment
under the Credit Agreement. Except to the extent provided in Section 3 hereof,
the terms and conditions of the Extended Commitments shall be identical to those
of the Existing Commitments.

(c) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like

 

6



--------------------------------------------------------------------------------

import, and each reference to the Credit Agreement in any other Loan Document
shall be deemed a reference to the Credit Agreement as amended hereby. Insofar
as it provides for the extension of the Maturity Date applicable to the Existing
Commitments and Existing Revolving Loans, this Amendment shall be deemed to be a
“Maturity Date Extension Request” for all purposes of the Credit Agreement and
the other Loan Documents and shall constitute an amendment permitted under
Section 2.21(f) of the Credit Agreement. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

(d) Each of the parties to this Amendment hereby acknowledges and agrees that on
the Amendment Effective Date, each Lender (or affiliate of such Lender, as
applicable) immediately prior to such effectiveness will automatically and
without further act be deemed to have assigned or to have assumed, as the case
may be, Commitments under the Credit Agreement and participations under the
Credit Agreement in outstanding Letters of Credit such that, after giving effect
to the effectiveness of this Amendment and each such deemed assignment and
assumption of Commitments and participations, the percentage of the aggregate
outstanding (A) Commitments under the Credit Agreement and (B) participations
under the Credit Agreement in Letters of Credit held by each Lender (or
affiliate of such Lender, as applicable) will equal such Lender’s (or such
affiliate’s) pro rata share of the aggregate amount of Commitments as set forth
on Schedule 2.01 hereto.

(e) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Amendment Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 8. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

7



--------------------------------------------------------------------------------

SECTION 10. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, as well as all other
out-of-pocket expenses payable under the Credit Agreement that have not yet been
reimbursed to the extent such fees and expenses are invoiced prior to the
Amendment Effective Date.

 

8



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

THIRD AMENDMENT TO THE CREDIT AGREEMENT

OF NEWMONT MINING CORPORATION.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

NEWMONT MINING CORPORATION, by

            /s/ Thomas P. Mahoney

Name: Thomas P. Mahoney Title: Vice President and Treasurer JPMORGAN CHASE BANK,
N.A., individually and as Administrative Agent, Swingline Lender and Issuing
Bank, by

            /s/ Gitanjali Pundir

Name: Gitanjali Pundir Title: Vice President BNP PARIBAS, individually and as
Issuing Bank, by

            /s/ Claudia Zarate

Name: Claudia Zarate

Title: Director

by

            /s/ Nicolas Anberree

Name: Nicolas Anberree Title: Vice President U.S. BANK, NATIONAL ASSOCIATION,
individually and as Issuing Bank, by

            /s/ Marty McDonald

Name: Marty McDonald Title: AVP



--------------------------------------------------------------------------------

Name of Lender: Bank of Montreal, Chicago Branch By

  /s/ Yacouba Kane

  Name: Yacouba Kane   Title: Vice President Name of Lender: THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. individually and as Issuing Bank By

  /s/ Mark Maloney

  Name: Mark Maloney   Title: Authorized Signatory Name of Lender: Citibank,
N.A. By

  /s/ John Tucker

  Name: John Tucker   Title: Vice President Name of Lender: Credit Suisse AG,
Cayman Islands Branch, as a Lender By

  /s/ Alain Daoust

  Name: Alain Daoust   Title: Authorized signatory By

  /s/ Michael Spaight

  Name: Michael Spaight   Title: Authorized signatory Name of Lender: HSBC Bank
USA, National Association By

  /s/ Alexandra Barrows

Name: Alexandra Barrows Title: Vice President

 

2



--------------------------------------------------------------------------------

Name of Lender: Mizuho Bank (USA) By

  /s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Senior Vice President Name of Lender:
Sumitomo Mitsui Banking Corporation By

  /s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director Name of Lender: Sumitomo Mitsui
Banking Corporation By

  /s/ Shuji Yabe

  Name: Shuji Yabe   Title: Managing Director Name of Lender: The Bank of Nova
Scotia By

  /s/ Michael Eddy

  Name: Michael Eddy   Title: Managing Director By

  /s/ Sally Regenstreif

  Name: Sally Regenstreif   Title: Associate Name of Lender: Australia and New
Zealand Banking Group Limited By

  /s/ Robert Grillo

  Name: Robert Grillo   Title: Director

 

3



--------------------------------------------------------------------------------

Name of Lender: Royal Bank of Canada By

  /s/ Stam Fountoulakis

  Name: Stam Fountoulakis   Title: Authorized Signatory Name of Lender: Societe
Generale By

  /s/ P.E. Kavanagh

  Name: P.E. Kavanagh   Title: Director Name of Lender: WESTPAC BANKING
CORPORATION By

  /s/ Richard Yarnold

  Name: Richard Yarnold   Title: Senior Relationship Manager   Corporate &
Institutional Banking Name of Lender: Bank of America, N.A. By

  /s/ Marc Ahlers

  Name: Marc Ahlers   Title: Vice President Name of Lender: Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch By

  /s/ Mauricio Benitez

  Name: Mauricio Benitez   Title: Director By

  /s/ [illegible]

  Name:   Title:

 

4



--------------------------------------------------------------------------------

Name of Lender: Canadian Imperial Bank of Commerce, New York Branch By

  /s/ Dominic Sorresso

  Name: Dominic Sorresso   Title: Authorized Signatory By

  /s/ Rhema Asaam

  Name: Rhema Asaam   Title: Authorized Signatory Name of Lender: UBS AG,
STAMFORD BRANCH By

  /s/ Darlene Arias

  Name: Darlene Arias   Title: Director By

  /s/ Houssem Daly

  Name: Houssem Daly   Title: Associate Director

 

5



--------------------------------------------------------------------------------

Schedule A

Commitments

 

Bank

   Extension Commitment  

JPMorgan Chase Bank, N.A.

   $ 175,000,000.00   

BNP Paribas

   $ 175,000,000.00   

Bank of Montreal, Chicago Branch

   $ 175,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 175,000,000.00   

Citibank, N.A.

   $ 175,000,000.00   

Credit Suisse AG

   $ 175,000,000.00   

HSBC Bank USA, National Association

   $ 175,000,000.00   

Mizuho Bank (USA)

   $ 175,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 175,000,000.00   

The Bank of Nova Scotia

   $ 145,000,000.00   

U.S. Bank National Association

   $ 145,000,000.00   

Australia and New Zealand Banking Group Limited

   $ 115,000,000.00   

Royal Bank of Canada

   $ 115,000,000.00   

Societe Generale

   $ 115,000,000.00   

Westpac Banking Corporation

   $ 115,000,000.00   

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 100,000,000.00   

Bank of America, N.A.

   $ 100,000,000.00   

Canadian Imperial Bank of Commerce, New York Branch

   $ 100,000,000.00   

UBS AG, Stamford Branch

   $ 100,000,000.00      

 

 

 

TOTAL:

$ 2,725,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule B

Assigned Commitments

None.